Case 2:19-cv-00139-RGD-DEM Document 34 Filed 05/08/20 Page 1 of 5 PageID# 229



                                   UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                             NORFOLK DIVISION



JACKIE LEE O'NEAL,#1469209,

                            Petitioner,

 V.                                                                                 CIVIL NO. 2:19cvl39


HAROLD W. CLARKE,DIRECTOR,
VIRGINIA DEPARTMENT OF CORRECTIONS,

                            Respondent.

                                                       ORDER


         This matter comes before the Court on the Director of Virginia Department of Corrections

Harold W.Clarke's("Respondent") Motion to Dismiss and Brief in Support("Motion" or "Motion

to Dismiss") filed on June 5, 2019. EOF No. 10. Respondent's Motion requests that the Court

dismiss Jackie Lee O'Neal's' ("Petitioner") pro^Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 ("§ 2254 Petition"), which challenges his convictions in the Circuit Court for

Spotsylvania County ("Circuit Court").^ ECF No. 1. Following a jury trial in the Circuit Court,

Petitioner was convicted of one count of possession of controlled substances, one count of

possession of drug paraphernalia, and one count of resisting arrest, and was sentenced to a total

active sentence of seven years. ECF No. 12-1 at 5J?




  Petitioner is a Virginia state prisoner.

^ On April 22, 2019, Petitioner amended his § 2254 Petition. ECF No. 3. This Court and United States Magistrate
Judge Douglas E. Miller based their respective responses based on the amended § 2254 Petition.

^ The Petitioner's appeal of his Circuit Court conviction and his series of state petitions for writ of habeas corpus are
fully set forth in United States Magistrate Judge Douglas E. Miller's Report & Recommendation. See ECF No. 18.
Therefore, the Court provides only a summary of the relevant federal procedural history below.
Case 2:19-cv-00139-RGD-DEM Document 34 Filed 05/08/20 Page 2 of 5 PageID# 230




                                       I.    PROCEDURAL HISTORY


         On March 22, 2019, Petitioner filed his § 2254 Petition, EOF No. 1, and he amended his §

2254 Petition on April 22, 2019. ECF No. 3. Petitioner's § 2254 Petition raises three grounds

for relief related to alleged ineffective assistance of counsel at trial:(1)failing to present him with

a proposed plea agreement prior to trial ("Claim One"); (2) failing to object when a witness

testified without being sworn in("Claim Two"); and(3)failing to object to an inadequate chain of

custody for a burnt spoon offered as evidence against him ("Claim Three"). ECF No. 3 at 5-9.

         On June 5, 2019, Respondent filed a Rule 5 Answer ("Answer"), the instant Motion to

Dismiss, and briefs in support thereto, as well as the notice to pro se plaintiffs required by Roseboro

 V. Garrison. 528 F.2d 309 (4th Cir. 1975). ECF Nos. 10-12. Respondent moved to dismiss

Petitioner's § 2254 Petition on the grounds that Claim One was procedurally defaulted and barred

from review and that Claim Two was exhausted."* Respondent's Motion to Dismiss did not address

Petitioner's Claim Three.


         The matter was referred to United States Magistrate Judge Douglas E. Miller, pursuant to

provisions of 28 U.S.C. § 636.               On January 9, 2020, Judge Miller issued his Report &

Recommendation, recommending that the Respondent's Motion to Dismiss be granted as to the

Petitioner's Claims Two and Three and be denied as to Petitioner's Claim One ("R&R"). ECF

 No. 18 at 17. By copy of the R&R,the parties were advised of their right to file written objections

thereto. Id. at 17.




  Respondent's Motion to Dismiss labels Petitioner's claims in a different order than Petitioner's § 2254 Petition and
United States Magistrate Judge Douglas E. Miller's Report & Recommendation. This Order labels Petitioner's
claims consistent with the § 2254 Petition and the Report & Recommendation.
                                                          2
Case 2:19-cv-00139-RGD-DEM Document 34 Filed 05/08/20 Page 3 of 5 PageID# 231



        On January 23, 2020, Respondent filed Objections to the R&R, challenging the

recommendation that Claim One should proceed. EOF No. 23. That same day, Respondent also

filed a Motion to Amend and Supplement its Rule 5 Answer and Motion to Dismiss to Assert

Untimeliness("Motion to Amend and Supplement"), ECF No. 19, as well as a Supplemental Rule

5 Answer ("Supplemental Answer"), ECF No. 20, and a Supplemental Brief in Support of its

 Motion to Dismiss ("Supplemental Motion to Dismiss")(together the "Supplemental Filings").

ECF No 21. Respondent argues that he "inadvertently miscalculated the amount of statutory

tolling the petitioner was entitled to and, as a result, the respondent incorrectly asserted that

O'Neal's petition was timely." ECF No. 19 H 1. Respondent asks the Court to grant leave to

amend and supplement his original pleadings so that he may include his untimeliness argument.^

Id II 2. Respondent also states that he "has no objection to this Court remanding its motion and

supplemental brief to the Honorable United States Magistrate Judge Douglas E. Miller to review

and consider." Id. 1| 3.

        On January 31,2020,the Clerk of the Court docketed three documents titled as "responses"

from Petitioner, each "response" was dated January 28, 2020. ECF Nos. 29-31. The first

response is titled "response to amend supplement rule 5 answer" and asks that the Court dismiss

the Respondent's Supplemental Motion to Dismiss. ECF No. 29. The second response is titled

"response to brief to rule 5 answer and motion" and Petitioner asks the Court to dismiss this matter

and adopt Magistrate Judge Miller's decision. ECF No. 30. The third response is titled

"response magistrate judge recommendations" and Petitioner states that he fully agrees with

 Magistrate Judge Miller's R&R and that he had no objections. ECF No. 31. That same day


^ The untimeliness argument in Respondent's Supplemental Filings was also included as one of Respondent's
objections to Judge Miller's R&R.    ECF No. 23 at 2.
                                                        3
Case 2:19-cv-00139-RGD-DEM Document 34 Filed 05/08/20 Page 4 of 5 PageID# 232



Petitioner also filed a Motion to Appoint Counsel. EOF No. 32.

                                       II.   DISCUSSION


        This Court is charged with conducting a^ novo review of any portion of the magistrate

judge's report and recommendation to which a specific objection is registered, and may accept,

 reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C. §

636. Additionally, the Court may recommit the matter to the magistrate judge with instructions.

28 U.S.C. § 636(b)(1).

        The Court, having examined the Respondent's Objections to the R&R, and having made

 de novo findings with respect thereto, does hereby OVERRULE the Respondent's Objections,

and ADOPTS AND APPROVES IN FULL the findings and recommendations set forth in the

R&R. ECF No. 18. Accordingly,the Respondent's Motion to Dismiss is GRANTED IN PART

 with respect to Claims Two and Three and DENIED IN PART with respect to Claim One. The

Petitioner's Claims Two and Three are hereby DISMISSED WITH PREJUDICE, and the

Petitioner may proceed on Claim One.

        Moreover, pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b),

this case is hereby RECOMMITTED to the Magistrate Judge Douglas E. Miller for further

proceedings on Petitioner's Claim One. Further, it is ORDERED that Magistrate Judge Douglas

E. Miller is designated to develop the record through discovery, additional briefing, hold an

evidentiary hearing if necessary, and to submit to the undersigned district judge proposed findings

of fact, if applicable, and recommendations for the disposition of the Petitioner's Claim One.

        In addition, the Court acknowledges that the timeliness issue of Claim One raised in

Respondent's Supplemental Motion to Dismiss,(ECF Nos. 19,21), was not substantively dealt
Case 2:19-cv-00139-RGD-DEM Document 34 Filed 05/08/20 Page 5 of 5 PageID# 233



 with in the R&R. To the extent, this issue must be developed further, the Court RECOMMITS

this issue to Magistrate Judge Miller.

        Additionally, with respect to Petitioner's Motion to Appoint Counsel, ECF No. 32, the

 Court notes that there is no constitutional right to counsel in non-capital federal habeas corpus

 proceedings. See McCleskev v. Zant. 499 U.S. 467, 495 (1991). However, the Court has the

 discretionary power to appoint counsel to represent an indigent party. Booker v. Johnson. No.

2:10CV271, 2010 WL 11530671, at *8 (E.D. Va. Dec. 2, 2010), subsequentlv dismissed. 473 F.

 App'x 249 (4th Cir. 2012)("the Court would only appoint counsel upon the grant of expanded

 discovery, an evidentiary hearing or if the interest ofjustice otherwise required counsel. See Rules

6(a) and 8(c) of the Rules Governing Section 2254 cases; 18 U.S.C. § 3006 A(a)(2).").

Petitioner's Claim One presents a basis for exercise of this Court's discretionary power to appoint

counsel. Accordingly, the Court finds it is in the interest of Justice to hereby APPOINT the

 Federal Public Defender's Office as counsel for Petitioner with respect to Claim One.

        Finally, no appeal may yet be taken in this case, until disposition of all claims in this

habeas corpus action.

        The Clerk shall mail a copy of this Order to Petitioner and counsel of record for

Respondent.

        IT IS SO ORDERED.

                                                         f"
                                                                    fD/ilivicii'
                                                                               j^^tsiqtjud£g^
                                                       unite: states district judge
 Norfoh^ Virginia
 May _S2020
